Judgment of resentence, Supreme Court, Bronx County (Richard Lee Erice, J.), rendered October 12, 2012, resentencing defendant, as a second violent felony offender, to a term of seven years, and bringing up for review an order of the same court and Justice, entered on or about September 14, 2012, which granted defendant’s CEL 440.20 motion to set aside his sentence as a persistent violent felony offender and directed that he be resentenced as a second violent felony offender, unanimously reversed, on the *612law, the judgment of resentence vacated, and the sentence imposed on July 13, 2010 reinstated.
In view of the Court of Appeals’ recent decision in People v Boyer (22 NY3d 15 [2013]), defendant was not entitled to relief under CPL 440.20 from his original sentencing as a persistent violent felony offender.
Concur — Friedman, J.P, Freedman, Richter, Feinman and Gische, JJ.